EXHIBIT 10.4

 

JOHN DEERE CONSTRUCTION EQUIPMENT COMPANY

400 19TH STREET, MOLINE, ILLINOIS 61265-1390

 

BOB B. BROCK

Director, Customer Support

& Commercial Operations

 

14 July 1997

 

Jon D. Volkert

Senior Vice President,

Commercial & Consumer Lending Division

U.S. & Canada

 

Dear Jon:

 

This will document the agreement between John Deere Construction Equipment
Company (JDCEC) and John Deere Capital Corporation (JDCC) with regard to the
various matters addressed below. Essential to the arrangement being documented
will be continuation of the interaction, open communication, and spirit of
cooperation which have characterized the parties’ relationship in the past.

 

1. JDCC Recourse to JDCEC for Losses on Wholesale and Retail Financing and/or
Leasing

 

JDCC will have no recourse to JDCEC for losses JDCC sustains in connection with
JDCC’s retail financing and/or leasing, except to the limited extent such
recourse is specifically allowed under section 5.2 of the parties’ 11 May 1993
Agreement Concerning Industrial Retail Notes (as amended 14 July 1997). JDCC
will have no recourse to JDCEC for losses JDCC sustains in connection with
JDCC’s wholesale financing and/or leasing, except to the limited extent such
recourse is specifically allowed under sections 2, 5, 6, and 9 of this letter.
Any additional exceptions, whether for wholesale or retail financing and/or
leasing, will require the advance written approval of JDCEC’s Manager, Finance,
and JDCEC’s Controller.

 

2. Inventory Verification

 

JDCC will conduct verifications of dealer inventories, which will include JDCEC
collateral, when and as requested by JDCEC. JDCEC may conduct its own
verifications, which, if conducted, will include JDCC collateral. For each
verification,



--------------------------------------------------------------------------------

each party will be responsible for the actual cost of verification attributable
to its own collateral. JDCC and JDCEC will confer and agree on a method for
allocating verification costs between them, which will be subject to future
changes by further agreement of the parties.

 

Verifications will be conducted in accordance with the Inventory Verification
Procedures dated 29 August 1996 (as amended from time to time by agreement of
the parties), unless the parties agree in writing to the use of other
procedures.

 

The party conducting an inventory verification will be responsible for any loss
which the other party sustains on an extension of credit to the dealer and which
is directly attributable to a failure, by the verifying party, to follow
inventory verification procedures agreed upon by the parties.

 

3. Administrative Support by JDCEC

 

JDCEC will process JDCC’s dealer charges and credits using JDCEC’s standard
dealer billing and payment system. For this service, JDCC will pay JDCEC a
monthly fee in an amount to be agreed upon by the parties. The amount of this
fee will be subject to annual review and renegotiation by the parties.

 

In the event a dealer fails to make full and timely payment of the Amount Due
Now appearing on its John Deere Statement of Account, JDCEC may reverse all
JDCC-originated charges included in the Amount Due Now, provided JDCEC reverses
all JDCC- originated credits (excluding any note or lease credits issued to the
dealer by JDCC in connection with the disposition, by the dealer, of JDCEC’s
collateral, to the extent of the amount owed by the dealer to JDCEC for that
collateral) included in calculating the Amount Due Now. Such a reversal will be
for the sole purpose of allocating charges and credits between JDCC and JDCEC,
and will not appear on the statement of the dealer involved. The dealer will
remain fully liable for all indebtedness owed to either party.

 

4. Provisional Credits

 

JDCC will be responsible for any loss sustained by JDCEC in connection with a
provisional credit which is taken by a dealer and not charged back to the dealer
within 15 days (or such lesser number of days as the parties may agree upon in
writing) after it was taken. Further, for each provisional credit for which JDCC
is at risk by virtue of the preceding sentence, JDCC will pay JDCEC interest, at
the prime rate (as defined in JDCEC’s Dealer Terms Schedule, as amended from
time to time by JDCEC), for:

 

(1) the period beginning on the sixteenth day after the credit was taken and
continuing to, but not including, the first day for which JDCEC charges the
dealer involved past-due interest on account of the credit, and

 

(2) any periods thereafter for which JDCEC charges the dealer involved past-due
interest on account of the credit but does not collect such interest from the
dealer.



--------------------------------------------------------------------------------

5. Subordination Agreements

 

All requests for subordination affecting both JDCEC and JDCC collateral will be
processed by JDCEC, in consultation with JDCC. Any subordination agreement
affecting both JDCEC and JDCC collateral must be executed by JDCEC.

 

JDCC and JDCEC will confer and agree on procedures for processing requests for
subordination. After such agreement is concluded, JDCEC will be responsible for
any loss which JDCC sustains on an extension of credit to a dealer and which is
directly attributable to a failure, by JDCEC, to consult with JDCC, in
accordance with such procedures, regarding a request for subordination affecting
both JDCEC and JDCC collateral.

 

6. Financing Statement Filings

 

All financing statement filings concerning JDCEC’s dealers will be processed by
JDCEC and indicate JDCEC’s Moline address. JDCC and JDCEC will confer and agree
on a collateral description to be used in such filings.

 

If approved by counsel for the parties, JDCEC will:

 

(1) mend the existing JDCEC “blanket” dealer filings to conform to the
agreed-upon collateral description, and

 

(2) allow the existing JDCC “blanket” dealer filings to lapse.

 

As JDCEC receives purchase money security interest notifications from other
creditors of dealers, it will provide JDCC with a copy of each notification that
pertains to a dealer then financed by JDCC.

 

JDCC and JDCEC will confer and agree on procedures for transitioning from the
current “dual filing” arrangement to the “single filing” arrangement agreed upon
in this letter. Once the transition is completed, JDCEC will be responsible for
any loss which JDCC sustains on an extension of credit to a dealer and which is
directly attributable to:

 

(1) an error or omission committed by JDCEC, following the transition, in filing
or continuing a dealer financing statement (unless the particular act or
omission is approved in advance by JDCC), or

 

(2) a failure, by JDCEC, to provide copies of purchase money security interest
notifications as agreed in this letter.



--------------------------------------------------------------------------------

7. Equipment Remarketing Services Fees and Expenses

 

For each sale which Equipment Remarketing Services (ERS) conducts on JDCC’s
behalf, JDCC will pay ERS a commission equal to 4% of the sale price and
reimburse any direct, reasonable expenses incurred by ERS in connection with the
equipment sold. The amount of this commission will be subject to annual review
and renegotiation by the parties.

 

8. Repossession of Dealer Collateral

 

Each party will notify the other before repossessing any dealer assets. If one
party proceeds with a repossession of dealer assets, it may take possession of
the other’s collateral, but will have no obligation to do so. If the
repossessing party does take possession of the other party’s collateral, it will
hold that collateral until disposal instructions are received from the other
party, and each party will be responsible for the actual costs of repossession
and storage attributable to its own collateral.

 

Each party will have the prerogative and responsibility to dispose of its own
collateral, unless the parties agree otherwise following the repossession. Any
such agreement will include an allocation of costs and potential risks (such as
the risk of a challenge to the manner of disposition) acceptable to both
parties.

 

Each party may apply the entire proceeds of its collateral to the indebtedness
owed it by the dealer involved before sharing any of the proceeds with the other
party. However, to the extent permitted by law, any credit balance remaining
after application of collateral proceeds to the indebtedness owed to one party
will be applied to the indebtedness of the dealer involved to the other party.

 

9. Approval of JDCC Repossessions by JDCEC

 

JDCC will seek JDCEC’s approval before proceeding with a repossession of dealer
assets, and JDCC will not proceed with a planned repossession of dealer assets
if JDCEC disapproves the repossession in writing. If a dealer is in default
under its agreements with JDCC and JDCC desires to conduct a repossession, but
does not do so due to JDCEC’s disapproval, JDCEC will be responsible for any
loss which JDCC sustains on its extension of credit to the dealer as a result of
diminution in the value, or sale out of trust, of the collateral JDCC would have
repossessed, but only to the extent the diminution in value or conversion of
sale proceeds occurs during the period beginning when JDCEC disapproves JDCC’s
planned repossession and ending:

 

(1) when JDCC makes a new advance to the dealer involved,

 

(2) when the dealer has cured its default with JDCC and has remained current
thereafter with both JDCC and JDCEC for three consecutive months, or

 

(3) upon such other date or event as JDCC and JDCEC may agree upon in writing,
whichever occurs first.



--------------------------------------------------------------------------------

10. 11 May 1993 Agreement Concerning Industrial Retail Notes

 

The parties’ 11 May 1993 Agreement Concerning Industrial Retail Notes (as
amended 14 July 1997) shall continue in full force and effect. Please
acknowledge your agreement to the foregoing by signing in the space provided
below and return this letter to me. A duplicate original is enclosed for your
files.

 

JOHN DEERE CONSTRUCTION EQUIPMENT COMPANY

 

By:

 

/s/ Bob B. Brock

--------------------------------------------------------------------------------

   

Bob B. Brock

   

Director, Customer Support

   

and Commercial Operations

 

Acknowledged and agreed to:

JOHN DEERE CAPITAL CORPORATION

 

By:

 

/s/ Jon D. Volkert

--------------------------------------------------------------------------------

   

Jon D. Volkert

   

Senior Vice-President

 

Date: 29 July 1997

 

AMENDMENT TO

AGREEMENT CONCERNING INDUSTRIAL RETAIL NOTES

 

John Deere Construction Equipment Company (“Sales Company”), its successors and
assigns; and John Deere Capital Corporation (“Capital Corporation”) its
successors and assigns; agree as follows:

 

Section 1.

 

Section 2.3 of the AGREEMENT CONCERNING INDUSTRIAL RETAIL NOTES dated 11 May
1993, is hereby deleted and replaced by the following.

 

2.3 Purchase Price. The purchase price of any Retail Note accepted by the
Capital Corporation shall be the face amount of the Retail Note less both the
finance charge and any separately stated insurance premiums.



--------------------------------------------------------------------------------

Section 2.

 

Section 2.5 of the AGREEMENT CONCERNING INDUSTRIAL RETAIL NOTES dated 11 May
1993, is hereby deleted and replaced by the following.

 

2.5 Time of Payment. The purchase price shall be payable to the Sales Company
upon acceptance by the Capital Corporation under Section 2.1.

 

Section 3.

 

The parties mean for this Amendment to be construed broadly to give effect to
their intent.

 

Section 4.

 

This Amendment shall be effective as of 1 November 1994.

 

Dated as of 14 July 1997.

 

JOHN DEERE CONSTRUCTION EQUIPMENT COMPANY

 

JOHN DEERE CAPITAL CORPORATION

By:

 

/s/ Bob B. Brock

--------------------------------------------------------------------------------

 

By:

 

/s/ Jon D. Volkert

--------------------------------------------------------------------------------

   

Bob B. Brock

     

Jon D. Volkert

Title: Director, Customer Support and Commercial Operations

 

Title: Senior Vice President